Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 1 of 31




                           HH
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 2 of 31




                                                                        1


         DISTRICT COURT OF THE UNITED STATES

         NORTHERN DISTRICT OF NEW YORK
         _____________________________________________________
         DEBRA SPERO, as Natural Mother of
         V.S., an infant,

                                        Plaintiff,

               -against-

         VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,
         VESTAL CENTRAL SCHOOL DISTRICT, JEFFREY AHEARN,
         Superintendent of Schools, ALBERT A. PENNA, Interim
         Principal Vestal High School, DEBORAH CADDICK and
         CLIFFORD KASSON, in their Individual and Official
         capacities,

                                        Defendants.

         _____________________________________________________




               A deposition held on Thursday, the 21st day of

         March, 2019, commencing at 12:14 p.m.




                         BEFORE:    Ruth I. Lynch
                                    Registered Professional Reporter
                                    Registered Merit Reporter
                                    NY/PA Notary Public
                                    28874 State Route 171
                                    Susquehanna, PA 18847
                                    (570) 396-1459




         WITNESS:    V         S
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 3 of 31




                                                                        2


    1    APPEARANCES:             WILLA S. PAYNE, Esquire
                                  JOSH COTTER, Esquire
    2                                  Legal Services of Central
                                       New York
    3                                  189 Main Street, Suite 301
                                       Oneonta, NY 13820
    4                                  on behalf of Plaintiff

    5                             CHARLES C. SPAGNOLI, Esquire
                                       The Law Firm of Frank W.
    6                                  Miller
                                       6575 Kirkville Road
    7                                  East Syracuse, NY 13057
                                       on behalf of Defendants
    8

    9    ALSO PRESENT:            DEBRA SPERO
                                  CLIFFORD KASSON
  10

  11

  12

  13                             P R O C E E D I N G S

  14

  15           It is stipulated by and between the parties

  16     hereto that the filing of the deposition is waived;

  17     that the deposition may be signed before any Notary
  18     Public; that the filing of the oath of the Notary

  19     Public is waived; that Ruth I. Lynch, Registered

  20     Merit Reporter, is designated to take the

  21     testimony and prepare a transcript therefrom; and that

  22     all objections, except as to the form of the question,

  23     are reserved to the time of the trial.

  24

  25
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 4 of 31




                                                                        3


    1                          INDEX TO TESTIMONY



    3                Examination by Mr. Spagnoli...........                  4

    4                Examination by Ms. Payne..............                 23

    5                Further Examination by Mr. Spagnoli...                 24

    6                Signature Page........................                 25

    7

    8

    9                                 EXHIBITS

  10                                   (None)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 5 of 31




                                                                        4


    1                    V I N C E N T         S P E R O ,

    2             having been called as a witness, having

    3             been duly sworn, testified as follows:

    4    EXAMINATION

    5    BY MR. SPAGNOLI:

    6             Q         Mr. S       , you've sat for deposition

    7    with me before; you remember the ground rules, right?

    8             A         Yes, I do.

    9             Q         We're going to be talking today

  10     primarily about an incident in which you and I believe

  11     a group of friends went to the home of a boy named

  12     L        Br     , and I believe this was in the summer of

  13     2017.    Are you familiar with the incident I'm

  14     referring to?

  15              A         Yes.

  16              Q         Okay.   Did you go to Le              B

  17     home on that occasion with a group of your friends?

  18              A         Yes.

  19              Q         Who were the friends?

  20              A         F       K             , P         K             .

  21              Q         Slow down.       Last name of F           , could

  22     you spell that?

  23              A         I don't know how to spell it.

  24              Q         Ka           ?

  25              A         Yeah.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 6 of 31




                                                                                           5


    1             Q          And then there was a P

    2    K              ?

    3             A          Yeah.

    4             Q          Who else?

    5             A          R           Re           , or R                 R                 .

    6             Q          Who else?

    7             A          O       T          , J            J                 .

    8                        I believe that's it.

    9             Q          Okay, just to be sure, there aren't

  10     additional people who went to the house with you whose

  11     names you don't remember at this time?

  12              A          I'm -- I'm not sure.                      I believe that's

  13     it.

  14              Q          Prior to going to Mr. B                                     home,

  15     were you at your own home?

  16              A          Yes.

  17              Q          Were the five individuals you've just

  18     listed at your home with you?

  19              A          Just F                 and P                and R

  20                         Oh, and C                Wh               was there.

  21              Q          Ca          Wh           was at your home or Ca

  22     W            was also at the --

  23              A          L           , also at L                     .

  24              Q          So F             , P           ; who else was at

  25     your home before you went to L                            B                 ?
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 7 of 31




                                                                        6


    1             A         That's it.      F     , P         , R           .

    2    I'm sorry.

    3             Q         So C       Wh        was not at your home

    4    before going over to --

    5             A         No, he wasn't.

    6             Q         Okay, please remember to let me finish

    7    the question before you start your answer, okay?

    8             A         Okay.

    9             Q         Okay.

  10              A         I'm sorry.

  11              Q         No, no problem.

  12                        MS. PAYNE:      You don't need to

  13              apologize.

  14     BY MR. SPAGNOLI:

  15              Q         How did you, F          , P        , and

  16     R        come to be at your family home before you went

  17     to L         B        ?

  18              A         We were all friends, we were just

  19     hanging out.

  20              Q         How did they know to come to your --

  21     your family home, did you reach out to them, did you

  22     text them?

  23              A         Oh, we were on a phone call and I

  24     asked -- they asked if I wanted to hang out, so I said

  25     yeah.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 8 of 31




                                                                        7


    1             Q         When you were at your home prior to

    2    going to L             B         , was it your intention to go

    3    over to C              at some point that day?

    4             A         No, it was not.

    5             Q         How did you come to be going over to

    6    L        B         ?

    7             A         L         asked us to come by.

    8             Q         How did he do that?

    9             A         Through Snapchat.

  10              Q         Did you first see that request by

  11     Mr. B         while you were still at your family home?

  12              A         Yes.

  13              Q         About what time did that come in?

  14              A         Like nine, ten o'clock that night.

  15              Q         What did L           say via Snapchat?

  16              A         He posted a story saying for me,

  17     F       , and P            to pull up, which means come over

  18     to his house.

  19              Q         Did his Snapchat post say anything

  20     about the reason for that --

  21              A         No.

  22              Q         -- request?

  23              A         It was like a public post, it wasn't

  24     sent directly to us.         It was just seen.

  25              Q         L         B        made a public post on
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 9 of 31




                                                                        8


    1    Snapchat indicating that you, F              , and P

    2    should, quote, pull up, unquote?

    3             A         Yes.

    4             Q         What was your understanding, if any, as

    5    to the reason L           was inviting the three of you to

    6    pull up?

    7             A         To speak about what happened.

    8    'Cause -- to a prior incident.

    9             Q         What was the prior incident you're

  10     referring to?

  11              A         F       and Le        had an altercation.

  12              Q         Was it a physical altercation?

  13              A         That's what it ended up being.

  14              Q         How long before the day that you

  15     received L             Snapchat request did that

  16     altercation occur?

  17              A         I didn't receive it, it was a public

  18     post, but it was like 24 hours after.

  19              Q         So it was the day before.

  20              A         Yeah, it was the day before.

  21              Q         Had anyone been injured in the prior

  22     physical altercation?

  23              A         Not that I'm aware of.

  24              Q         Were you present for the prior

  25     altercation?
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 10 of 31




                                                                                9


    1             A             Yes.

    2             Q             What happened in that altercation?

    3             A             L             e was on top of F         strangling

    4    him, and A             e S             had a knife to my chest.        So

    5    to -- like I was honestly thinking that he was going

    6    to strangle my friend so A                           told me if go over

    7    there he was going to stab me, actual stab me.                         So I

    8    shoved A               out of my way and I physically removed

    9    L        from F              .

   10             Q             On the occasion when you pulled L

   11    off of F           and after A                   had held a knife to

   12    your chest, had law enforcement arrived at any point

   13    during that incident?

   14             A             Not that day, no.

   15             Q             What was the last name of A

   16    again?

   17             A             S         .     I think it's S-         or S-          .

   18             Q             Did L                 Snapchat post say anything

   19    about An           S             being present at his home that day?

   20             A             No.           But he told F         that day,

   21    'cause they -- they were planning to talk, that

   22    A            was going to be there.              But he said someone

   23    else was going to be there, Ja                        B      , but he

   24    never -- he wasn't there.

   25             Q             You just said a lot of things, and I'm
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 11 of 31




                                                                       10


    1    not sure how they all pull together.

    2                       First of all, do you know about this

    3    conversation between L               and F         because L

    4    told you about it or F               told you about it or --

    5             A         F        told me about it.

    6             Q         Okay.    What was it F            told you?

    7             A         He was concerned that L              was mad at

    8    him because F            wasn't partaking in his like rap

    9    career, that's kind of what it's about, so.              F

   10    produces music.        And he was upset with F               for not

   11    reposting some of his songs on social media, so he was

   12    posting things about F               on Snapchat, and he wanted

   13    to confront F            about why he wanted -- didn't want

   14    to partake in his -- his career.

   15             Q         Was this conversation before the

   16    physical altercation the day before or was this

   17    altercation -- conversation according to F                      after

   18    that physical altercation but before you guys were at

   19    the family home together?

   20             A         It was before the first altercation.

   21             Q         Okay.    Did F            tell you that L

   22    had said A             would be there on the day that you

   23    and F         and P          and R            gathered at your

   24    parents' home?

   25             A         He said him and his friends but he
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 12 of 31




                                                                    11


    1    didn't disclose like who was gonna be there.              The

    2    following day after the first time.

    3              Q        So L         told F        , who told you

    4    that some of Leslie's friends would be at Le

    5    house.

    6              A        They talked earlier in that day, and

    7    like this went on the -- like the whole day.              And he

    8    told -- and that he was going to have friends over.

    9    But then told us later in the night to pull up.                 He

   10    didn't disclose like anything again later in the day.

   11              Q        So the same day that L             sent up a

   12    Snap -- or strike that.

   13                       The same day that Le            posted a

   14    Snapchat message asking you and Fo               and Ph              to

   15    pull up, he had earlier had a conversation with Forest

   16    that Fo        described to you.

   17              A        Yes.

   18              Q        And in that conversation, according to

   19    F         Le      had said he would have some friends over

   20    at his house.

   21              A        Yes.

   22              Q        But he didn't -- when Fo             described

   23    the conversation to you, he did not describe Le                       as

   24    naming particular individuals.

   25              A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 13 of 31




                                                                      12


    1             Q            Correct?

    2             A            Correct.

    3             Q            Okay.       When you viewed the Snapchat

    4    message from Mr.                   , did you view that around 9 or

    5    10 p.m.?

    6             A            Yeah.

    7             Q            Did you at that point make a decision

    8    to go over to Le                   house?

    9             A            Yeah, we -- we talked, took a couple of

   10    our friends, 'cause we were kind of worried about --

   11    'cause An             pulled a knife on me.         We were kind of

   12    worried that one of them were going to try to kill one

   13    of us.       So we had a couple of our friends come, just

   14    to make sure that nothing bad happened.

   15             Q            So are you saying that you and the

   16    Ka               reached out to O             T     , J

   17    Jo            and C          Wh          to also show up to --

   18             A            I reached out to O           and J   , and

   19    they reached out to C                .

   20             Q            And the arrangement was for the bunch

   21    of you to --

   22             A            'Cause we were all --

   23             Q            -- kind of -- to meet up at L

   24    house together, correct?

   25             A            Yes.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 14 of 31




                                                                      13


    1             Q         Was it your understanding that there

    2    was going to be a fight at L                  house between

    3    Leslie and Forest?

    4             A         No.     That wasn't supposed to happen.

    5             Q         Did you have a conversation with any

    6    members of your family about your intention to go to

    7    Le           house that night?

    8             A         I told my mom that we were going.              That

    9    was.    That was like the only family member I told.

   10             Q         Did you tell your mother that you were

   11    going to ensure that no one used a gun or a knife?

   12             A         I told my mom I was going to be there

   13    to protect F             from any harm.

   14             Q         Did you tell your mother that there was

   15    going to be a fight between L               and F       t?

   16             A         No.

   17             Q         Prior to the physical altercation

   18    between F          and L         the previous day, prior to

   19    that had you ever said to your mother that there was

   20    going to be a fight between F               and L        ?

   21             A         No.

   22             Q         When you were at your family home and

   23    saw the Snapchat message, did you at that time have

   24    any information that L             B        had a firearm other

   25    than, say, a hunting rifle?
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 15 of 31




                                                                       14


    1             A         No.

    2             Q         When F         was at the family home with

    3    you, did he have any firearms with him?

    4             A         No.

    5             Q         Had you ever observed L                B             aim

    6    any kind of firearm at another person?

    7                       MS. PAYNE:     I'm going to object because

    8             that has nothing to do with what you were

    9             allowed to ask about today.

   10                       MR. SPAGNOLI:      Well, it goes --

   11                       MS. PAYNE:     This incident was what --

   12             the incident was what the judge limited this

   13             hour deposition to.       His prior experience with

   14             L        has nothing to do with that.

   15                       MR. SPAGNOLI:      Well, it goes to his

   16             reason for going to the home, so I'm going to

   17             ask the question, and you're going, and.

   18    BY MR. SPAGNOLI:

   19             Q         Have you ever known Le            Br            to

   20    point a firearm at any other person?

   21             A         He joked around.       A        , like I don't

   22    know if it's a real gun or not but A                  would like

   23    carry around this big silver gun.             And I have a video

   24    of Le        like handling it.       He had a party at his

   25    house, he was like pointing it at people and like
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 16 of 31




                                                                    15


    1    holding it up in the air saying everyone get the F

    2    down on the ground.

    3             Q         Okay.

    4             A         So I was kind of worried.

    5             Q         That concerned you?

    6             A         Yeah.

    7             Q         Were you concerned that L              might

    8    use a gun during when you went to the house?

    9             A         That wasn't my main concern, I was just

   10    trying to make sure a fight didn't happen.

   11             Q         My question was was there any concern

   12    in your mind that Le            might use a gun?

   13             A         Somewhat.

   14             Q         You weren't concerned that Fo                might

   15    use a gun?

   16             A         No.     To my knowledge none of them have

   17    weapons in their family.

   18             Q         The video that you referred to of

   19    Le       brandishing a gun, how long before the night

   20    we've been talking about did you first see that video?

   21             A         Three months.

   22                       MS. PAYNE:     Objection.

   23             A         I took the video.

   24    BY MR. SPAGNOLI:

   25             Q         Do you still have that?
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 17 of 31




                                                                        16


    1             A         Yes.

    2             Q         You, Fo            , Pho         and Ro         then

    3    did go to Le            Br          s house, correct?

    4             A         Yes.

    5             Q         How did you get there?

    6             A         We drove.

    7             Q         How far was it from your family home?

    8             A         Ten minutes.

    9             Q         Can you tell me in terms of miles?

   10             A         Like four miles.

   11             Q         So please tell me what happened at

   12    Le       Br         home starting with when you arrived;

   13    please tell me all the details you remember, and try

   14    to keep it in chronological order.

   15             A         Okay.          We arrived.    There was another

   16    car with our friends in it behind us, and Ro                       got

   17    out of the car and knocked on his front door.                  And no

   18    one answered.      So we went back in the car, and F

   19    began to call Le             .     And no answer.     Then cops came

   20    saying that L                    mom asked us to leave.      And

   21    that's -- we were told to leave.

   22             Q         So you were in the lead car.

   23             A         Yes.

   24             Q         Who else was in the lead car with you?

   25             A         Ro             me, Fo      , and Ph
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 18 of 31




                                                                      17


    1              Q         So everybody who had been at your

    2    parents' home?

    3              A         Yes, was -- we were, yeah.

    4              Q         And then the other car that came in

    5    behind you would have had, did it have Ow             , Jo

    6    and Ca        ?

    7              A         I think actually Ca       b was in his own

    8    car.     And then O        and J      were in their -- in their

    9    car together.

   10              Q         So three cars came up to Mr. B

   11    house.

   12              A         Yes.

   13              Q         Did they -- you all arrive around the

   14    same time?

   15              A         No.    C       came when they were telling

   16    us to leave.

   17              Q         They being?

   18              A         The police.

   19              Q         How long after you arrived at

   20    Mr. B             home did the first member of law

   21    enforcement arrive?

   22              A         About 15, 20 minutes.

   23              Q         When you arrived, Fo           was in the car

   24    with you, correct?

   25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 19 of 31




                                                                    18


    1              Q        Did he immediately go up to Leslie's

    2    door and knock?

    3              A        No; R      y did.

    4              Q        Okay.     Sorry.

    5              A        It's okay.

    6              Q        But R        was in the car with you too.

    7              A        Yes.

    8              Q        When you arrived did Ro           immediately

    9    go up to the door and knock?

   10              A        He did.

   11              Q        There was no answer.

   12              A        No answer.

   13              Q        How long did he knock?

   14              A        Like 25 seconds; and came right back to

   15    the car.

   16              Q        When you arrived, did the car with O

   17    and J         arrive around the same time?

   18              A        Yeah.

   19              Q        How -- did Ca           car arrive around

   20    the same time?

   21                       No, you testified that he showed up

   22    when --

   23              A        Yeah.

   24              Q        After you were told to leave.

   25              A        Yeah, like 20 minutes after that all
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 20 of 31




                                                                    19


    1    happened.

    2             Q         So from the time that Ro             knocked on

    3    the door until personnel from law enforcement arrived,

    4    what were you doing?

    5             A         We were just waiting, just hoping

    6    L        would either come out or call one of us, 'cause

    7    he asked us to come, and we assumed that he just

    8    wanted to talk finally, get everything over with.

    9                       That was like the original agreement to

   10    meet up was for them two to talk.             But that never

   11    transpired.

   12             Q         Well, you just referenced an agreement.

   13    What agreement are you talking about?

   14             A         F        and Le        agreed to meet and

   15    talk about the situation.         Like to hopefully put

   16    everything behind everyone.          And that's just not what

   17    Leslie wanted.

   18             Q         Other than C          Wh       , did anyone

   19    else arrive during the 18 to 20 minutes that you were

   20    waiting, that you were there waiting?

   21             A         No.

   22             Q         Did you see anyone other than your

   23    friends at the location before law enforcement showed

   24    up?

   25             A         No.   I was just really focusing on like
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 21 of 31




                                                                    20


    1    what was going on.

    2             Q         And I'm going to go back again.              I

    3    understand you were waiting, and why you were waiting

    4    for the 18 to 20 minutes.         But what were you and your

    5    friends doing in those 18 to 20 minutes, just standing

    6    there?

    7             A         Listening to music.        F       -- we were

    8    in the car.      And F         makes music, so we were just

    9    listening to like stuff he sampled and he was playing

   10    to us.

   11             Q         And the other car that had J                     and

   12    Owen in it, they were sitting in that car?

   13             A         Yeah.

   14             Q         Were you guys going back and forth

   15    between the cars, or?

   16             A         No.     It was just, we were just sitting

   17    in the cars.

   18             Q         When law enforcement personnel showed

   19    up, what police force were they from?

   20             A         VPD.     Vestal Police Department, I'm

   21    sorry.

   22             Q         Do you know the identities of any of

   23    the officers?

   24             A         No, I do not.

   25             Q         Did any law enforcement personnel from
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 22 of 31




                                                                    21


    1    any other police force arrive at any point while you

    2    were at L          B           home?

    3             A         No, it was just Vestal.

    4             Q         And you were instructed to leave?

    5             A         Yes.

    6             Q         Were you personally instructed to

    7    leave?

    8             A         No, they just asked us all, like, all

    9    as like together to just get out of here.             That was

   10    really it.

   11             Q         That was one of the members of law

   12    enforcement?

   13             A         Yeah.

   14             Q         So when you -- you received -- strike

   15    that.

   16                       When you viewed the Snapchat message

   17    from Mr. B             inviting you and the Ka

   18    brothers to, quote, pull up, drove 4 miles to L

   19    house, and then waited there 18 to 20 minutes, do you

   20    believe you acted reasonably?

   21             A         Yeah.

   22             Q         Okay.     And you believed that at the

   23    time?

   24             A         I still do.

   25                       MR. SPAGNOLI:       Let's take a quick
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 23 of 31




                                                                    22


    1             break, I'm going to consult with my client.

    2                       (Short break)

    3    BY MR. SPAGNOLI:

    4

    5    member or members of law enforcement instructed you to

    6    leave, did you leave?

    7             A         Yes.

    8             Q         What time was it at that point?

    9             A         I don't know but I'm -- it was in

   10    between nine thirty and ten thirty, like with -- I

   11    remember, like, it just being later in the night.               I'm

   12    not sure if it was nine thirty or ten thirty.              I

   13    remember it being somewhere around that time.

   14             Q         P.M., right?

   15             A         Yeah.

   16             Q         Did you go back to your home?

   17             A         Yes.

   18             Q         Did you go straight back to your home?

   19             A         Straight back home.

   20             Q         No stops on the way?

   21             A         Unh-uh.

   22             Q         You need to say yes or no.

   23             A         No.     Sorry.

   24             Q         Were F           and P        still in the

   25    car with you?
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 24 of 31




                                                                     23


    1             A         And R       , yes.

    2             Q         And R       t, yes.

    3                       Did O       and J           also follow you

    4    back to the house?

    5             A         No, they didn't.

    6             Q         Okay.     Did           follow you back to the

    7    house?

    8             A         Yes, he did.

    9             Q         Do you know where J              and O

   10    went?

   11             A         No.     They're best friends so they --

   12    they were probably just hanging out.

   13                       MR. SPAGNOLI:        I don't have anything

   14

   15                       MS. PAYNE:      Okay.     I just have one

   16             question.

   17    EXAMINATION

   18    BY MS. PAYNE:

   19             Q                 , when did this occur?

   20             A         April sometime, April 16th, April 20th.

   21             Q         Of what year?

   22             A         2018.

   23             Q         And you're positive about that?

   24             A         Yeah.

   25             Q         Okay.
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 25 of 31




                                                                     24


    1                       MS. PAYNE:     Nothing further.

    2                       MR. SPAGNOLI:      Okay.    Thank you.

    3                       THE WITNESS:      You're welcome.

    4                       MR. SPAGNOLI:      Actually, let me, let me

    5             follow up on that.

    6    FURTHER EXAMINATION

    7    BY MR. SPAGNOLI:

    8

    9             A         Yes.

   10             Q         -- or 2017?

   11             A         2018.

   12             Q         Okay.

   13                       MR. SPAGNOLI:      Thank you.

   14                       THE WITNESS:      You're welcome.

   15                       (The testimony of Mr.              was

   16             adjourned at 12:35 p.m.)

   17                                * * * * *

   18

   19

   20

   21

   22

   23

   24

   25
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 26 of 31




                                                                    25


    1                          SIGNATURE OF WITNESS

    2

    3

    4           I have read the foregoing record of my testimony

    5    taken at the time and place indicated in the heading

    6    hereof, and I do hereby acknowledge it to be a true

    7    and correct transcript of same, with any corrections

    8    or changes I desire to make indicated on the attached

    9    errata sheet(s).

   10

   11                             __________________________________

   12

   13

   14

   15

   16    STATE OF _______________          )

   17    COUNTY OF ______________          )

   18

   19

   20

   21    Subscribed and sworn to before me this _____ day

   22    of ___________, 20___.

   23

   24    _______________________________

   25    Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 27 of 31




                                                                    26


    1                               ERRATA SHEET

    2

    3    Page___Line___      Reads:

    4                  Correct to:

    5    Page___Line___      Reads:

    6                  Correct to:

    7    Page___Line___      Reads:
    8                  Correct to:

    9    Page___Line___      Reads:

   10                  Correct to:

   11    Page___Line___      Reads:

   12                  Correct to:

   13    Page___Line___      Reads:

   14                  Correct to:

   15    Page___Line___      Reads:

   16                  Correct to:

   17    Page___Line___      Reads:
   18                  Correct to:

   19    Page___Line___      Reads:

   20                  Correct to:

   21    Page___Line___      Reads:

   22                  Correct to:

   23    Page___Line___      Reads:

   24                  Correct to:

   25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 28 of 31




                                                                    27


    1                               ERRATA SHEET

    2

    3    Page___Line___      Reads:

    4                  Correct to:

    5    Page___Line___      Reads:

    6                  Correct to:

    7    Page___Line___      Reads:
    8                  Correct to:

    9    Page___Line___      Reads:

   10                  Correct to:

   11    Page___Line___      Reads:

   12                  Correct to:

   13    Page___Line___      Reads:

   14                  Correct to:

   15    Page___Line___      Reads:

   16                  Correct to:

   17    Page___Line___      Reads:
   18                  Correct to:

   19    Page___Line___      Reads:

   20                  Correct to:

   21    Page___Line___      Reads:

   22                  Correct to:

   23    Page___Line___      Reads:

   24                  Correct to:

   25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 29 of 31




                                                                    28


    1                            C E R T I F I C A T I O N

    2

    3    STATE OF NEW YORK

    4    COUNTY OF BROOME

    5

    6

    7           I, Ruth I. Lynch, RMR, do hereby certify that the

    8    foregoing testimony was duly sworn to; that I reported

    9    in machine shorthand the foregoing pages of the

   10    above-styled cause, and that they were prepared using

   11    computer-aided transcription by me personally and

   12    constitute a true and accurate record of the

   13    proceedings;

   14           I further certify that the witness reserved his

   15    right to review the transcript;

   16           I further certify that I am not an attorney or

   17    counsel of any parties, nor a relative or employee of

   18    any attorney or counsel connected with the action, nor

   19    financially interested in the action.

   20

   21                       Signed this 12th day of April, 2019.

   22
                          By_________________________________
   23                       Ruth I. Lynch
                            Registered Professional Reporter
   24                       Registered Merit Reporter
                            NY/PA Notary Public
   25
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 30 of 31




                                                                                                                                  29

                           19:12, 19:13             carry   Vol. 1 -         11:10                   10:13, 10:17,          1:3
                          AHEARN    Vol. 1 -         14:23                  DISTRICT [4] -           10:21, 10:23,         information
              1            1:7
                          aim   Vol. 1 - 14:5
                                                    cause [7] - Vol. 1 -
                                                     8:8, 9:21, 12:10,
                                                                             Vol. 1 - 1:1, 1:2,
                                                                             1:6, 1:7
                                                                                                     11:3, 11:14,
                                                                                                     11:15, 11:16,
                                                                                                                            Vol. 1 - 13:24
                                                                                                                           injured  Vol. 1 -
                          ALBERT    Vol. 1 -         12:11, 12:22,          door [4] - Vol. 1 -      11:19, 11:22,          8:21
  10   Vol. 1 - 12:5       1:7                       19:6, 28:10             16:17, 18:2, 18:9,      13:3, 13:13,          instructed [3] -
  12:14   Vol. 1 -        allowed    Vol. 1 -       Central [3] -            19:3                    13:15, 13:18,          Vol. 1 - 21:4,
   1:15                    14:9                      Vol. 1 - 1:6, 1:7,     drove [2] - Vol. 1 -     13:20, 14:2,           21:6, 22:5
  12:35   Vol. 1 -        altercation [11] -         2:2                     16:6, 21:18             15:14, 16:2,          intention [2] -
   24:16                   Vol. 1 - 8:11,           certify [3] -           duly [2] - Vol. 1 -      16:18, 16:25,          Vol. 1 - 7:2, 13:6
  12th   Vol. 1 -          8:12, 8:16, 8:22,         Vol. 1 - 28:7,          4:3, 28:8               17:23, 19:14,         interested  Vol. 1 -
   28:21                   8:25, 9:2, 10:16,         28:14, 28:16                                    20:7, 20:8, 22:24      28:19
  13057   Vol. 1 - 2:7     10:17, 10:18,            changes   Vol. 1 -                              forth  Vol. 1 -        Interim  Vol. 1 -
  13820
  15
  16th
          Vol. 1 - 2:3
       Vol. 1 - 17:22
                           10:20, 13:17
                          answered    Vol. 1 -
                                                     25:8
                                                    CHARLES   Vol. 1 -
                                                                                     E               20:14
                                                                                                    Frank  Vol. 1 - 2:5
                                                                                                                            1:7
                                                                                                                           inviting [2] -
         Vol. 1 -          1    8                    2:5                                            front  Vol. 1 -         Vol. 1 - 8:5,
   23:20                  An      e [11] -          chest [2] - Vol. 1 -    earlier [2] -            16:17                  21:17
  171   Vol. 1 - 1:21      Vol. 1 - 9:4, 9:6,        9:4, 9:12               Vol. 1 - 11:6,
  18 [4] - Vol. 1 -        9:8, 9:11, 9:15,         chronological            11:15
   19:19, 20:4, 20:5,
   21:19
  18847
                           9:19, 9:22, 10:22,
                           12:11, 14:21,
                                                     Vol. 1 - 16:14
                                                    client   Vol. 1 -
                                                                            East   Vol. 1 - 2:7
                                                                            EDUCATION   Vol. 1 -              G                         J
          Vol. 1 -         14:22                     22:1                    1:6
   1:21                   apologize    Vol. 1 -     CLIFFORD [2] -          either   Vol. 1 -       gathered  Vol. 1 -     J          Vol. 1 -
  189   Vol. 1 - 2:3       6:13                      Vol. 1 - 1:8, 2:9       19:6                    10:23                     9:23
                          APPEARANCES               commencing   Vol. 1 -   employee   Vol. 1 -     goes [2] - Vol. 1 -    J         [3] -
                                                                             28:17                   14:10, 14:15            Vol. 1 - 1:7,
              2            Vol. 1 - 2:1
                          April [4] - Vol. 1 -
                           23:20, 23:20,
                                                     1:15
                                                    computer-aided
                                                     Vol. 1 - 28:11
                                                                            ended
                                                                             8:13
                                                                                    Vol. 1 -        gonna
                                                                                                     11:1
                                                                                                           Vol. 1 -
                                                                                                                           J
                                                                                                                             2 :3, 23:9
                                                                                                                                 [2] - Vol. 1 -
                           23:20, 28:21             concern [2] -           enforcement [8] -       ground [2] -             12:18, 17:8
  20 [7] - Vol. 1 -                                                          Vol. 1 - 9:12,          Vol. 1 - 4:7, 15:2    Jo        [2] -
                          aren't    Vol. 1 -         Vol. 1 - 15:9,
   17:22, 18:25,                                                             17:21, 19:3,           group [2] - Vol. 1 -     Vol. 1 - 5:7,
                           5:9                       15:11
   19:19, 20:4, 20:5,     arrangement               concerned [4] -          19:23, 20:18,           4:11, 4:17              12:17
   21:19, 25:22                                                              20:25, 21:12, 22:5     gun [7] - Vol. 1 -     joked    Vol. 1 -
                           Vol. 1 - 12:20            Vol. 1 - 10:7,
  2017 [2] - Vol. 1 -                                                       ensure   Vol. 1 -        13:11, 14:22,           14:21
                          arrive [6] -               15:5, 15:7, 15:14
   4:13, 24:10                                      confront                 13:11                   14:23, 15:8,          Jo       [5] -
                           Vol. 1 - 17:13,                     Vol. 1 -
  2018 [3] - Vol. 1 -                                                       errata [3] -             15:12, 15:15,           Vol. 1 - 5:7,
                           17:21, 18:17,             10:13
   23:22, 24:8, 24:11                               connected                Vol. 1 - 25:9,          15:19                   12:16, 17:5,
                           18:19, 19:19, 21:1                   Vol. 1 -
  2019 [2] - Vol. 1 -                                                        26:1, 27:1             guys [2] - Vol. 1 -      18:17, 20:11
                          arrived [8] -              28:18
   1:15, 28:21                                      constitute              Esquire [3] -            10:18, 20:14          J       Vol. 1 - 2:1
                           Vol. 1 - 9:12,                        Vol. 1 -
  20th   Vol. 1 -                                                            Vol. 1 - 2:1, 2:1,                            judge    Vol. 1 -
                           16:12, 16:15,             28:12
   23:20                                                                     2:5                                             14:12
  21st
  23
         Vol. 1 - 1:14
       Vol. 1 - 3:4
                           17:19, 17:23,
                           18:8, 18:16, 19:3
                                                    consult
                                                     22:1
                                                              Vol. 1 -
                                                                            everybody
                                                                             17:1
                                                                                        Vol. 1 -              H
  24 [2] - Vol. 1 -
   3:5, 8:18
  25 [2] - Vol. 1 -
                          asking
                           11:14
                          assumed
                                    Vol. 1 -

                                     Vol. 1 -
                                                    conversation [7] -
                                                     Vol. 1 - 10:3,
                                                     10:15, 10:17,
                                                                            everyone [2] -
                                                                             Vol. 1 - 15:1,         handling   Vol. 1 -                 K
                                                                             19:16                   14:24
                           19:7                      11:15, 11:18,
   3:6, 18:14                                                               everything [2] -        hang   Vol. 1 - 6:24   KASSON [2] -
                          attached    Vol. 1 -       11:23, 13:5
  28874   Vol. 1 -                                                           Vol. 1 - 19:8,         hanging [2] -           Vo        1:8, 2:9
                           25:8                     cops   Vol. 1 -
   1:21                                                                      19:16                   Vol. 1 - 6:19,        Ka          [5] -
                          attorney [2] -             16:19
                                                    correct [28] -          Examination [6] -        23:12                  Vol. 1 - 4:20,
                           Vol. 1 - 28:16,
                                                                                                    happen [2] -            4:20, 4:24, 5:2,
              3            28:18                     Vol. 1 - 12:1,
                                                     12:2, 12:24, 16:3,
                                                     17:24, 25:7, 26:4,
                                                                             Vol. 1 - 3:3, 3:4,
                                                                             3:5, 4:4, 23:17,
                                                                             24:6
                                                                                                     Vol. 1 - 13:4,
                                                                                                     15:10
                                                                                                                            21:17
                                                                                                                           Kazavinskys
  301   Vol. 1 - 2:3
  396-1459   Vol. 1 -
                                    B                26:6, 26:8, 26:10,
                                                     26:12, 26:14,
                                                                            except
                                                                             2:22
                                                                            EXHIBITS
                                                                                     Vol. 1 -       happened [5] -
                                                                                                     Vol. 1 - 8:7, 9:2,
                                                                                                     12:14, 16:11, 19:1
                                                                                                                            Vol. 1 - 12:16
                                                                                                                           kill
                                                                                                                            12:12
                                                                                                                                  Vol. 1 -
                                                     26:16, 26:18,                     Vol. 1 -
   1:22                   bad                                                                       harm   Vol. 1 -        Kirkville   Vol. 1 -
                                 Vol. 1 - 12:14      26:20, 26:22,           3:9
                          behalf [2] -                                      experience   Vol. 1 -    13:13                  2:6
                                                     26:24, 27:4, 27:6,
              4             Vol. 1 - 2:4, 2:7
                          behind [3] -
                            Vol. 1 - 16:16,
                                                     27:8, 27:10,
                                                     27:12, 27:14,
                                                                             14:13                  having [2] -
                                                                                                     Vol. 1 - 4:2, 4:2
                                                                                                    heading   Vol. 1 -
                                                                                                                           knife [4] - Vol. 1 -
                                                                                                                            9:4, 9:11, 12:11,
                                                                                                                            13:11
  4 [2] - Vol. 1 -
   3:3, 21:18
                            17:5, 19:16
                          believed    Vol. 1 -
                                                     27:16, 27:18,
                                                     27:20, 27:22,
                                                     27:24
                                                                                     F               25:5
                                                                                                    held [2] - Vol. 1 -
                                                                                                                           knock [3] - Vol. 1 -
                                                                                                                            18:2, 18:9, 18:13
                                                                                                                           knocked [2] -
                            21:22                   corrections                                      1:14, 9:11
                          best    Vol. 1 -                                  familiar   Vol. 1 -     hereby [2] -            Vol. 1 - 16:17,
                                                     Vol. 1 - 25:7
              5             23:11
                          BOARD    Vol. 1 - 1:6
                          brandishing
                                                    COTTER
                                                     2:1
                                                             Vol. 1 -
                                                                             4:13
                                                                            family [10] -
                                                                             Vol. 1 - 6:16,
                                                                                                     Vol. 1 - 25:6,
                                                                                                     28:7
                                                                                                    hereof   Vol. 1 -
                                                                                                                            19:2
                                                                                                                           knowledge
                                                                                                                            15:16
                                                                                                                                       Vol. 1 -
                                                    counsel [2] -
  570     Vol. 1 - 1:22     Vol. 1 - 15:19                                   6:21, 7:11, 10:19,      25:6                  known   Vol. 1 -
                                                     Vol. 1 - 28:17,
                          break [2] - Vol. 1 -                               13:6, 13:9, 13:22,     hereto   Vol. 1 -       14:19
                                                     28:18
                            22:1, 22:2                                       14:2, 15:17, 16:7       2:16
              6           B      o [8] -
                            Vol. 1 - 4:12,
                                                    COUNTY [2] -
                                                     Vol. 1 - 25:17,
                                                     28:4
                                                                            fight [4] - Vol. 1 -
                                                                             13:2, 13:15,
                                                                             13:20, 15:10
                                                                                                    holding
                                                                                                     15:1
                                                                                                    honestly
                                                                                                              Vol. 1 -

                                                                                                               Vol. 1 -
                                                                                                                                        L
                            7:11, 7:25, 12:4,       couple [2] -
  6575     Vol. 1 - 2:6     13:24, 14:5,                                    filing [2] -             9:5
                                                     Vol. 1 - 12:9,                                                        later [3] - Vol. 1 -
                            14:19, 21:17                                     Vol. 1 - 2:16,         hopefully   Vol. 1 -
                                                     12:13                                                                   11:9, 11:10, 22:11
                                                                             2:18                    19:15
              9           B        s [11] -
                            Vol. 1 - 4:16,
                            5:14, 5:25, 6:17,
                                                    COURT   Vol. 1 - 1:1
                                                                            finally
                                                                             19:8
                                                                                      Vol. 1 -      hoping
                                                                                                     19:5
                                                                                                             Vol. 1 -      law [10] - Vol. 1 -
                                                                                                                             2:5, 9:12, 17:20,

  9     Vol. 1 - 12:4
                            7:2, 7:6, 16:3,
                            16:12, 17:10,                    D              financially
                                                                             Vol. 1 - 28:19
                                                                            finish   Vol. 1 -
                                                                                                    hour
                                                                                                     14:13
                                                                                                    hours
                                                                                                           Vol. 1 -

                                                                                                            Vol. 1 -
                                                                                                                             19:3, 19:23,
                                                                                                                             20:18, 20:25,
                                                                                                                             21:11, 22:4, 22:5
                            17:20, 21:2
                                                                                                                           lead [2] - Vol. 1 -
              A           BROOME
                            28:4
                          brothers
                                    Vol. 1 -

                                      Vol. 1 -
                                                    DEBORAH
                                                     1:8
                                                              Vol. 1 -

                                                    DEBRA [2] - Vol. 1 -
                                                                             6:6
                                                                            firearm [3] -
                                                                             Vol. 1 - 13:24,
                                                                                                     8:18
                                                                                                    hunting
                                                                                                     13:25
                                                                                                              Vol. 1 -       16:22, 16:24
                                                                                                                           leave [8] - Vol. 1 -
                                                                             14:6, 14:20                                     16:20, 16:21,
  above-styled              21:18                    1:3, 2:9
                                                                            firearms   Vol. 1 -                              17:16, 18:24,
   Vol. 1 - 28:10
  according [2] -
   Vol. 1 - 10:17,
                          bunch
                            12:20
                          Burford
                                   Vol. 1 -

                                     Vol. 1 -
                                                    decision
                                                     12:7
                                                               Vol. 1 -

                                                    Defendants [2] -
                                                                             14:3
                                                                            Firm   Vol. 1 - 2:5
                                                                                                              I              21:4, 21:7, 22:6,
                                                                                                                             22:6
                                                                                                                           Legal
                                                                            five   Vol. 1 - 5:17                                   Vol. 1 - 2:2
   11:18                    9:23                     Vol. 1 - 1:10, 2:7
                                                                            focusing   Vol. 1 -     identities  Vol. 1 -   Le
  accurate   Vol. 1 -                               Department   Vol. 1 -
                                                                             19:25                   20:22                   Vol. 1 - 4:12,
                                                     20:20
   28:12
  acknowledge
   Vol. 1 - 25:6
                                    C               deposition [5] -
                                                     Vol. 1 - 1:14,
                                                                            follow [3] -
                                                                             Vol. 1 - 23:3,
                                                                                                    immediately [2] -
                                                                                                     Vol. 1 - 18:1,
                                                                                                     18:8
                                                                                                                             4:16, 5:23, 5:25,
                                                                                                                             6:17, 7:2, 7:6,
                                                                                                                             7:7, 7:15, 7:25,
                                                     2:16, 2:17, 4:6,        23:6, 24:5
  acted   Vol. 1 -        CADDICK                                           follows                 incident [7] -           8:5, 8:11, 9:3,
                                     Vol. 1 -        14:13                            Vol. 1 -
   21:20                    1:8                                              4:3                     Vol. 1 - 4:10,          9:9, 9:10, 10:3,
  action [2] -                                      describe   Vol. 1 -
                          C     b [11] -                                    force [2] - Vol. 1 -     4:13, 8:8, 8:9,         10:3, 10:7, 10:21,
   Vol. 1 - 28:18,                                   11:23
                            Vol. 1 - 5:20,          described [2] -          20:19, 21:1             9:13, 14:11, 14:12      11:3, 11:11,
   28:19                    5:21, 5:21, 6:3,                                foregoing [3] -         INDEX  Vol. 1 - 3:1      11:13, 11:19,
  actual   Vol. 1 -                                  Vol. 1 - 11:16,
                            12:17, 12:19,                                    Vol. 1 - 25:4,         indicated [2] -          11:23, 13:3,
   9:7                                               11:22
                            17:6, 17:7, 17:15,      designated               28:8, 28:9              Vol. 1 - 25:5,          13:15, 13:18,
  additional   Vol. 1 -                                          Vol. 1 -
                            1    8, 23:6                                    Fo    t [46] -           25:8                    13:20, 13:24,
   5:10                                              2:20
                          Ca      s [2] -                                    Vol. 1 - 4:20,         indicating  Vol. 1 -     14:5, 14:14,
  adjourned   Vol. 1 -                              desire   Vol. 1 -
                            Vol. 1 - 7:3,                                    4:21, 5:19, 5:24,       8:1                     14:19, 14:24,
   24:16                                             25:8
                            18:19                                            6:1, 6:15, 7:17,       Individual  Vol. 1 -     15:7, 15:12,
  against   Vol. 1 -                                details   Vol. 1 -
                          capacities     Vol. 1 -                            8:1, 8:11, 9:3,         1:8                     15:19, 16:3,
   1:5                                               16:13
                            1:9                                              9:9, 9:11, 9:20,       individuals [2] -        16:12, 16:19,
  agreed   Vol. 1 -                                 directly   Vol. 1 -
                          career [2] -                                       10:3, 10:4, 10:5,       Vol. 1 - 5:17,          19:6, 19:14,
   19:14                                             7:24
                            Vol. 1 - 10:9,          disclose [2] -           10:6, 10:8, 10:9,       11:24                   19:17, 21:2
  agreement [3] -                                                                                   infant  Vol. 1 -       L       s [12] -
                            10:14                    Vol. 1 - 11:1,          10:10, 10:12,
   Vol. 1 - 19:9,
Case 3:17-cv-00007-GTS-ML Document 104-35 Filed 06/17/19 Page 31 of 31




                                                                                                                              30


    Vol. 1 -
   5:23,         8:15,
                         Objection
                           15:22
                                     Vol. 1 -      10:12
                                                  prepare   Vol. 1 -
                                                                            Vol. 1 - 1:19,
                                                                            1:20, 2:20, 28:23,
                                                                                                   3:5, 4:5, 6:14,
                                                                                                   14:10, 14:15,
   9:18, 11:4, 11:4,
   12:8, 12:23, 13:2,
                         objections
                           2:22
                                       Vol. 1 -    2:21
                                                  prepared   Vol. 1 -
                                                                            28:24
                                                                          reposting    Vol. 1 -
                                                                                                   14:18, 15:24,
                                                                                                   21:25, 22:3,
                                                                                                                                    U
   13:7, 16:20, 18:1,    observed   Vol. 1 -       28:10                    10:11                  23:13, 24:2, 24:4,
   21:18                   14:5                   present [3] -           request [3] -            24:7, 24:13            understand   Vol. 1 -
  Let's   Vol. 1 -       occasion [2] -            Vol. 1 - 2:9,            Vol. 1 - 7:10,        speak  Vol. 1 - 8:7      20:3
   21:25                   Vol. 1 - 4:17,          8:24, 9:19               7:22, 8:15            spell [2] - Vol. 1 -    understanding [2] -
  limited   Vol. 1 -       9:10                   previous   Vol. 1 -     reserved [2] -           4:22, 4:23              Vol. 1 - 8:4, 13:1
   14:12                 occur [2] - Vol. 1 -      13:18                    Vol. 1 - 2:23,        Spero [7] - Vol. 1 -    Unh-uh   Vol. 1 -
  listed   Vol. 1 -        8:16, 23:19            primarily   Vol. 1 -      28:14                  1:3, 1:25, 2:9,         22:21
   5:18                  officers   Vol. 1 -       4:10                   review    Vol. 1 -       3:2, 4:6, 24:15,       UNITED   Vol. 1 -
  listening [2] -          20:23                  Principal   Vol. 1 -      28:15                  25:12                   1:1
   Vol. 1 - 20:7,        Official   Vol. 1 -       1:8                    Re         [2] -        stab [2] - Vol. 1 -     unquote   Vol. 1 -
   20:9                    1:8                    prior [9] - Vol. 1 -      Vol. 1 - 5:5, 5:5      9:7, 9:7                8:2
  location   Vol. 1 -    Oneonta   Vol. 1 -        5:14, 7:1, 8:8,        rifle    Vol. 1 -       standing   Vol. 1 -     upset   Vol. 1 -
   19:23                   2:3                     8:9, 8:21, 8:24,         13:25                  20:5                    10:10
  Lynch [4] - Vol. 1 -   order   Vol. 1 -          13:17, 13:18,          RMR    Vol. 1 - 28:7    start  Vol. 1 - 6:7     using   Vol. 1 -
   1:19, 2:19, 28:7,       16:14                   14:13                  Road    Vol. 1 - 2:6    starting   Vol. 1 -      28:10
   28:23                 original   Vol. 1 -      probably   Vol. 1 -     R    y [9] - Vol. 1 -    16:12


            M
                         O
                            9:9
                             n [9] - Vol. 1 -
                           5:7, 12:16, 12:18,
                                                   23:12
                                                  problem
                                                   6:11
                                                            Vol. 1 -
                                                                            5:5, 5:19, 6:1,
                                                                            16:16, 16:25,
                                                                            18:3, 18:6, 18:8,
                                                                                                  State [3] - Vol. 1 -
                                                                                                   1:21, 25:16, 28:3
                                                                                                  STATES   Vol. 1 -
                                                                                                                                    V
                           17:5, 17:8, 18:16,     proceedings               23:1                   1:1
                                                                                                                          V.S  Vol. 1 - 1:3
                           20:12, 23:3, 23:9       Vol. 1 - 28:13         Ro       [6] -          stipulated   Vol. 1 -
  machine   Vol. 1 -                                                                                                      Vestal [5] -
                                                  produces   Vol. 1 -       Vol. 1 - 5:5,          2:15
   28:9                                                                                           stops                    Vol. 1 - 1:6, 1:7,
                                                   10:10                    6:16, 10:23, 16:2,           Vol. 1 -
  mad   Vol. 1 - 10:7
  main [2] - Vol. 1 -              P              Professional [2] -
                                                   Vol. 1 - 1:19,
                                                                            19:2, 23:2
                                                                          Route    Vol. 1 -
                                                                                                   22:20
                                                                                                  straight [2] -
                                                                                                                           1:8, 20:20, 21:3
                                                                                                                          via  Vol. 1 - 7:15
                                                                                                                          video [4] - Vol. 1 -
   2:3, 15:9                                       28:23                    1:21                   Vol. 1 - 22:18,
  makes   Vol. 1 -       p.m [4] - Vol. 1 -       protect                 rules                                            14:23, 15:18,
                                                            Vol. 1 -               Vol. 1 - 4:7    22:19
   20:8                   1:15, 12:5, 22:14,                              Ruth [4] - Vol. 1 -     strangle                 15:20, 15:23
                                                   13:13                                                     Vol. 1 -
  March   Vol. 1 -        24:16                                                                                           view   Vol. 1 - 12:4
                                                  public [8] -              1:19, 2:19, 28:7,      9:6
   1:15                  PA   Vol. 1 - 1:21                                                                               viewed [2] -
                                                   Vol. 1 - 1:20,           28:23                 strangling   Vol. 1 -
  means   Vol. 1 -       Page___line [22] -                                                                                Vol. 1 - 12:3,
                                                   2:18, 2:19, 7:23,                               9:3
   7:17                   Vol. 1 - 26:3,                                                          Street                   21:16
                                                   7:25, 8:17, 25:25,                                      Vol. 1 -
  media
   10:11
          Vol. 1 -

  meet [3] - Vol. 1 -
                          26:5, 26:7, 26:9,
                          26:11, 26:13,
                                                   28:24
                                                  pull [7] - Vol. 1 -
                                                                                   S               2:3
                                                                                                  strike [2] -              Vol. 1 - 1:25,
                                                                                                                            3:2, 22:4, 23:14,
                          26:15, 26:17,            7:17, 8:2, 8:6,                                 Vol. 1 - 11:12,
   12:23, 19:10,          26:19, 26:21,                                   S-A-I-F   Vol. 1 -                                2  8, 25:12
                                                   10:1, 11:9, 11:15,                              21:14
   19:14                  26:23, 27:3, 27:5,                               9:17                                           V       Vol. 1 -
                                                   21:18                                          stuff  Vol. 1 -
  member [3] -            27:7, 27:9, 27:11,      pulled [2] -            S-E-I-F   Vol. 1 -                                23:19
                                                                                                   20:9
   Vol. 1 - 13:9,         27:13, 27:15,                                    9:17                                           VPD   Vol. 1 - 20:20
                                                   Vol. 1 - 9:10,                                 Subscribed   Vol. 1 -
   17:20, 22:5            27:17, 27:19,            12:11                  sampled   Vol. 1 -       25:21
  members [4] -
   Vol. 1 - 13:6,
                          27:21, 27:23
                         pages   Vol. 1 -
                                                                           20:9
                                                                          sat   Vol. 1 - 4:6
                                                                                                  Suite
                                                                                                  summer
                                                                                                         Vol. 1 - 2:3
                                                                                                           Vol. 1 -                 W
   21:11, 22:4, 22:5
  Merit [3] - Vol. 1 -
                          28:9
                         parents [2] -                     Q              saying [4] -
                                                                           Vol. 1 - 7:16,
                                                                                                   4:12
                                                                                                  Superintendent          waited   Vol. 1 -
   1:20, 2:20, 28:24      Vol. 1 - 10:24,                                  12:15, 15:1, 16:20      Vol. 1 - 1:7
  message [4] -                                   quick                   Schools                                          21:19
                          17:2                           Vol. 1 -                   Vol. 1 -      supposed   Vol. 1 -     waiting [5] -
   Vol. 1 - 11:14,       partake   Vol. 1 -        21:25                   1:7                     13:4
                                                  quote [2] - Vol. 1 -    seconds                                          Vol. 1 - 19:5,
   12:4, 13:23, 21:16     10:14                                                     Vol. 1 -      Susquehanna
  miles [3] - Vol. 1 -   partaking                                                                                         19:20, 19:20,
                                     Vol. 1 -      8:2, 21:18              18:14                   Vol. 1 - 1:21
                                                                          Seif [3] - Vol. 1 -                              20:3, 20:3
   16:9, 16:10, 21:18     10:8                                                                    sworn [3] - Vol. 1 -    waived [2] -
  Miller   Vol. 1 -      particular   Vol. 1 -                             9:4, 9:17, 9:19
   2:6
  mind   Vol. 1 -
                          11:24
                         parties [2] -
                                                           R              sent [2] - Vol. 1 -
                                                                           7:24, 11:11
                                                                                                   4:3, 25:21, 28:8
                                                                                                  Syracuse
                                                                                                   2:7
                                                                                                             Vol. 1 -
                                                                                                                           Vol. 1 - 2:16,
                                                                                                                           2:19
                                                                                                                          wanted [5] -
   15:12                  Vol. 1 - 2:15,                                  Services   Vol. 1 -
  minutes [7] -                                   rap   Vol. 1 - 10:8                                                      Vol. 1 - 6:24,
                          28:17                                            2:2
   Vol. 1 - 16:8,
   17:22, 18:25,
                         party
                          14:24
                                 Vol. 1 -

                         Payne [9] - Vol. 1 -
                                                  reach
                                                   6:21
                                                          Vol. 1 -

                                                  reached [3] -
                                                                          SHEET [2] - Vol. 1 -
                                                                           26:1, 27:1
                                                                          sheet(s
                                                                                                           T               10:12, 10:13,
                                                                                                                           19:8, 19:17
                                                                                                                          We're   Vol. 1 - 4:9
   19:19, 20:4, 20:5,                                                               Vol. 1 -
                                                   Vol. 1 - 12:16,                                                        we've   Vol. 1 -
   21:19                  2:1, 3:4, 6:12,                                  25:9                   taken   Vol. 1 -
  mom [3] - Vol. 1 -                               12:18, 12:19           Short                                            15:20
                          14:7, 14:11,                                            Vol. 1 -         25:5
                                                  Reads [22] -                                                            weapons   Vol. 1 -
   13:8, 13:12, 16:20     15:22, 23:15,                                    22:2                   Tanner [2] -
  months                                           Vol. 1 - 26:3,         shorthand                                        15:17
           Vol. 1 -       23:18, 24:1                                                 Vol. 1 -     Vol. 1 - 5:7,
                                                   26:5, 26:7, 26:9,                                                      welcome [2] -
   15:21                 PENNA   Vol. 1 - 1:7                              28:9                    12:16
  music [3] - Vol. 1 -   personally [2] -          26:11, 26:13,          shoved                  telling
                                                                                                                           Vol. 1 - 24:3,
                                                                                   Vol. 1 -                 Vol. 1 -
                                                   26:15, 26:17,                                                           24:14
   10:10, 20:7, 20:8      Vol. 1 - 21:6,                                   9:8                     17:15
                                                   26:19, 26:21,                                                          weren't   Vol. 1 -
                          28:11                                           showed [3] -            ten [4] - Vol. 1 -
                         personnel [3] -           26:23, 27:3, 27:5,                                                      15:14
                                                                           Vol. 1 - 18:21,         7:14, 16:8, 22:10,
            N             Vol. 1 - 19:3,
                          20:18, 20:25
                                                   27:7, 27:9, 27:11,
                                                   27:13, 27:15,
                                                                           19:23, 20:18
                                                                          Signature [4] -
                                                                                                   22:12
                                                                                                  terms   Vol. 1 -
                                                                                                                          Wheeler [6] -
                                                                                                                           Vol. 1 - 5:20,
                                                                                                                           5:21, 5:22, 6:3,
                         Phoenix [13] -            27:17, 27:19,           Vol. 1 - 3:6,           16:9
  named   Vol. 1 -                                 27:21, 27:23                                   testified [2] -
                                                                                                                           12:17, 19:18
                          Vol. 1 - 4:20,                                   25:1, 26:25, 27:25
   4:11                                           real   Vol. 1 -                                                         whole   Vol. 1 -
                          5:1, 5:19, 5:24,                                signed [2] -             Vol. 1 - 4:3,
  names   Vol. 1 -                                 14:22                                                                   11:7
                          6:1, 6:15, 7:17,                                 Vol. 1 - 2:17,          18:21
   5:11                                           really [2] -                                                            whose   Vol. 1 -
                          8:1, 10:23, 11:14,                               28:21                  testimony [5] -
  naming   Vol. 1 -                                Vol. 1 - 19:25,        silver                                           5:10
                          16:2, 16:25, 22:24                                       Vol. 1 -        Vol. 1 - 2:21,
   11:24                                           21:10                                                                  WILLA   Vol. 1 - 2:1
                         physical [5] -                                    14:23                   3:1, 24:15, 25:4,
  Natural   Vol. 1 -                              reason [3] -                                                            witness [9] -
                          Vol. 1 - 8:12,                                  sitting [2] -            28:8
   1:3                                             Vol. 1 - 7:20,                                 text
                                                                                                                           Vol. 1 - 1:25,
                          8:22, 10:16,                                     Vol. 1 - 20:12,               Vol. 1 - 6:22
  nine [3] - Vol. 1 -                              8:5, 14:16                                     Thank [2] - Vol. 1 -
                                                                                                                           3:2, 4:2, 24:3,
                          10:18, 13:17                                     20:16
   7:14, 22:10, 22:12    physically               reasonably   Vol. 1 -   situation                                        24:14, 25:1,
                                      Vol. 1 -                                        Vol. 1 -     24:2, 24:13
  none [2] - Vol. 1 -                              21:20                                          therefrom
                                                                                                                           26:25, 27:25,
                          9:8                                              19:15                              Vol. 1 -
   3:10, 15:16           Plaintiff [2] -          receive   Vol. 1 -      Slow                                             28:14
                                                                                 Vol. 1 - 4:21     2:21
  nor [2] - Vol. 1 -                               8:17                                                                   worried [3] -
                          Vol. 1 - 1:4, 2:4                               Snap   Vol. 1 -         They're   Vol. 1 -
   28:17, 28:18          planning                 received [2] -                                                           Vol. 1 - 12:10,
                                    Vol. 1 -                               11:12                   23:11
  NORTHERN   Vol. 1 -                              Vol. 1 - 8:15,         Snapchat [11] -         thinking
                                                                                                                           12:12, 15:4
                          9:21                                                                               Vol. 1 -
   1:2                   playing   Vol. 1 -        21:14                   Vol. 1 - 7:9,           9:5
  Notary [5] -
   Vol. 1 - 1:20,
   2:17, 2:18, 25:25,
                          20:9
                         please [3] -
                          Vol. 1 - 6:6,
                                                  record [2] -
                                                   Vol. 1 - 25:4,
                                                   28:12
                                                                           7:15, 7:19, 8:1,
                                                                           8:15, 9:18, 10:12,
                                                                           11:14, 12:3,
                                                                                                  thirty [4] -
                                                                                                   Vol. 1 - 22:10,
                                                                                                   22:10, 22:12,
                                                                                                                                    Y
   28:24                  16:11, 16:13            referenced   Vol. 1 -    13:23, 21:16            22:12                  yeah [16] - Vol. 1 -
  nothing [4] -          point [6] - Vol. 1 -      19:12                  social   Vol. 1 -       Thursday   Vol. 1 -
                                                  referred                                                                 4:25, 5:3, 6:25,
   Vol. 1 - 12:14,        7:3, 9:12, 12:7,                   Vol. 1 -      10:11                   1:14                    8:20, 12:6, 12:9,
   14:8, 14:14, 24:1      14:20, 21:1, 22:8        15:18                  someone   Vol. 1 -      today [2] - Vol. 1 -
  NY [2] - Vol. 1 -                               referring [2] -                                                          15:6, 17:3, 18:18,
                         pointing   Vol. 1 -                               9:22                    4:9, 14:9               18:23, 18:25,
   2:3, 2:7               14:25                    Vol. 1 - 4:14,         sometime   Vol. 1 -     top   Vol. 1 - 9:3
  NY/PA [2] - Vol. 1 -
                                                                                                                           20:13, 21:13,
                         police [4] -              8:10                    23:20                  transcript [3] -
                                                  Registered [5] -                                                         21:21, 22:15,
   1:20, 28:24            Vol. 1 - 17:18,                                 Somewhat   Vol. 1 -      Vol. 1 - 2:21,          23:24
                          20:19, 20:20, 21:1       Vol. 1 - 1:19,          15:13                   25:7, 28:15            York [3] - Vol. 1 -
                                                   1:20, 2:19, 28:23,
            O            positive
                          23:23
                                    Vol. 1 -

                         post [5] - Vol. 1 -
                                                   28:24
                                                  relative   Vol. 1 -
                                                                          somewhere
                                                                           22:13
                                                                          songs
                                                                                      Vol. 1 -

                                                                                  Vol. 1 -
                                                                                                  transcription
                                                                                                   Vol. 1 - 28:11
                                                                                                  transpired   Vol. 1 -
                                                                                                                           1:2, 2:2, 28:3

                          7:19, 7:23, 7:25,        28:17                   10:11                   19:11
  o'clock   Vol. 1 -                              removed   Vol. 1 -
                          8:18, 9:18                                      sorry [5] - Vol. 1 -    trial   Vol. 1 -
   7:14                  posted [2] -              9:8                     6:2, 6:10, 18:4,        2:23
  oath   Vol. 1 - 2:18                            reported   Vol. 1 -
                          Vol. 1 - 7:16,                                   20:21, 22:23           true [2] - Vol. 1 -
  object   Vol. 1 -                                28:8
                          11:13                                           Spagnoli [16] -          25:6, 28:12
   14:7                  posting                  Reporter [5] -
                                   Vol. 1 -                                Vol. 1 - 2:5, 3:3,
